              Case 3:19-cv-01813 Document 1 Filed 08/29/19 Page 1 of 13

                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO

                                                                 CIVIL ACTION
                     Nicole Colon-Prado                          Case No. 3:19-cv-1813
                           Plaintiff                             Employment Discrimination
                                                                    • GENDER/SEX
                               v.                                   • AGE(ADEA)
                                                                    • Retaliation
            Liberty Cablevision of Puerto Rico LLC                  • Equal Pay Act
               a/k/a Liberty Cablevision of PR;
                        Antonio Llona                            Demand for Jury Trial
                          Defendants



                                          COMPLAINT

                                        INTRODUCTION

       1.       The Plaintiff Nicole Colon-Prado brings this civil action pursuant to Title VII of

the Civil Rights Act, the Age Discrimination in Employment Act, and the Equal Pay Act to remedy

acts of employment discrimination perpetrated against her. The Plaintiff asserts unlawful acts of

discrimination because of her age and her gender were perpetrated against her by defendant

Liberty Cablevision of Puerto Rico, LLC. (Hereinafter “Defendant”) Plaintiff was also subjected

to workplace retaliation shortly after filing her EEOC Charge with baseless accusations by RMO.

       2.       The Plaintiff was subjected to workplace discrimination because of age and gender,

while similarly situated male and under protected age employees were treated more favorably by

her employer. Similarly situated male employees Eric Rivera and Alejandro Guisasola were more

favorably treated by plaintiff’s employer. The Vice President of Business Sales and male

codefendant Antonio Llona is the responsible management official (“RMO”).

       3.       The Plaintiff respectfully asks the Court to find defendants in violation of Federal

Antidiscrimination Laws, specifically Title VII of the Civil Rights Act, the Age Discrimination in

Employment Act, and Puerto Rico laws, and to award the relief requested below. Defendants

violated her rights under Federal and Puerto Rico law, and the plaintiff seeks what is fair and just,

compensatory, punitive damages, and attorney fees.

                                                 1
              Case 3:19-cv-01813 Document 1 Filed 08/29/19 Page 2 of 13

                                             JURISDICTION

        4.      This Honorable Court has original jurisdiction over Plaintiff’s federal claims set

forth in this complaint pursuant to 28 U.S.C. §1331 (federal question), and pursuant to Title VII

of the Civil Rights Act of 1964, 42 U.S.C. §2000e-2, and Age Discrimination in Employment Act

of 1967, as amended (“ADEA”), as codified 29 U.S.C. §§621-634 (amended in 1984, 1990, the

Age Discrimination in Employment Amendments of 1986, Pub. L. No. 99-592, the Civil Rights

Act of 1991, Pub. L. No. 102-166), and the Equal Pay Act of 1963, 29 U.S.C. §206, and this Court

may also exercise supplemental jurisdiction over Plaintiff’s state law claims under 28 U.S.C.

§1367 (a) because those arise from the same nucleus of operative facts as Plaintiff’s federal claims.

        5.      Venue properly lies before this Court under 28 U.S.C. §1391(b) and 42 U.S.C.

Section 2000e-5(f) (3), as plaintiff was employed in Puerto Rico. The plaintiff is a resident of the

Commonwealth of Puerto Rico and the acts and/or omissions giving rise to Plaintiff’s claim have

occurred in this district. A substantial part of the events giving rise to this suit arose on defendant’s

premises, located in the Commonwealth of Puerto Rico. Accordingly, under 29 U.S.C. §1391 (b)

(2), venue lies in this judicial district.

        6.      Prior to filing this lawsuit, plaintiff filed a charge with the U.S. Equal Employment

Opportunity Commission (“EEOC”), where she charged defendant with discrimination based on

her age and gender/sex. The charge placed defendant on notice of her claims under Federal

employment statutes, including Title VII for gender discrimination and also retaliation. She later

received a Notice of Right to Sue. Defendants were also charged with continuing discrimination.

                                               PARTIES

        7.      Plaintiff Nicole Colon-Prado (“Colon-Prado”) is a citizen of San Juan, Puerto Rico

and at all relevant times was employed by defendants in the Commonwealth of Puerto Rico. At all

times relevant, she was assigned to work as Wholesale & Indirect Channel Account Executive and

worked under direct supervision of Vice President of Sales Antonio Llona. She is a woman over

the age of forty (40) and belongs to a protected group of employees. She resides in the judicial

                                                   2
             Case 3:19-cv-01813 Document 1 Filed 08/29/19 Page 3 of 13

District of Puerto Rico. Plaintiff’s mailing address is Paseo las Brises, Costa Azul #3, Urb. los

Paseos, San Juan, Puerto Rico 00926, with telephone number (787) 624-6604.

       8.      The Defendant Liberty Cablevision of Puerto Rico LLC a/k/a Liberty Cablevision

of PR (“Defendant”) is a domestic for-profit limited liability company registered with the Puerto

Rico Department of State, registration no. 61. Its registered resident agent is The Prentice-Hall

Corporation System, Puerto Rico, Inc., with mailing address C/C Fast Solutions, LLC Citi Tower,

252 Ponce de Leon Avenue, Floor 20, San Juan, PR 00918, and physical address C/O Fast

Solutions, LLC, City Tower, 252 Ponce de Leon Avenue, Floor 20, San Juan, PR 00918. At all

relevant times, the plaintiff was supervised by defendant and worked under direct supervision of

Vice President of Sales Antonio Llona, who treated her unfavorably because of her age and her

gender. Defendant is vicariously liable for plaintiff’s supervisors’ unlawful actions and omissions.

       9.      The codefendant Antonio Llona is defendant’s responsible management official

(RMO), and at all relevant times was plaintiff’s male supervisor. Male supervisor Llona treated

similarly situated male employees Eric Rivera and Alejandro Guisasola more favorably and

created a hostile work environment by adversely affecting plaintiff’s terms and conditions and

derogatory comments. Llona referred to plaintiff as “mensajera” (order taker) in her performance

evaluation, to belittle her as a woman and suggested she takes defendants’ male customers out for

drinks to bars on her dime. Human Resources office failed to prevent Llona from engaging in

retaliation and adverse actions, even after defendants received notice of plaintiff’s EEOC Charge.

       10.     The Plaintiff reserves the right to amend her Complaint, to include other employer’s

supervisors and/or entities that could be held vicariously liable for defendants’ unlawful actions.

       11.     Defendants are employees, agents, supervisory personnel and were, at all times

material to this Complaint, acting in the course and scope of employment. Defendants participated

in and/or directed the unlawful violations alleged herein or knew of the violations and failed to act

to prevent. All individual defendants are jointly liable for monetary damages alleged herein.



                                                 3
             Case 3:19-cv-01813 Document 1 Filed 08/29/19 Page 4 of 13

                                  FACTUAL ALLEGATIONS

       12.     The Plaintiff Nicole Colon-Prado, a female employee, was employed by defendant

Liberty Cablevision of Puerto Rico LLC a/k/a Liberty Cablevision of PR on November 2014. She

has worked for the defendant for almost five (5) years, and at all relevant times related to acts of

discrimination/retaliation alleged in this Complaint, she was a female over forty (40) years of age.

       13.     At all relevant times she has held the position of Wholesales & Indirect Channel

Account Executive and reported to codefendant Vice President of Sales Antonio Llona, a male and

defendant’s responsible management official. Previously she reported to Supervisor Dalila Roldán.

       14.     During employment, the plaintiff was subjected by defendants to different terms

and conditions of employment, with respect to her monetary sales commission, her pay and her

performance evaluations. Terms and conditions of her employment have changed at least five (5)

times since she began to work for defendants, and at least twice during the 300-day period prior to

her filing the EEOC Charge. Plaintiff was subjected to disparate treatment, because similarly

situated male employees known as Major Account Executives were not subjected to similar and/or

frequent changes in terms and conditions. They were also treated more favorably by defendants.

       15.     During employment, at various times the plaintiff complained to her employer and

defendants failed to treat her similarly and failed to take corrective action. The plaintiff was also

subjected to retaliation for having cooperated with another employee during a termination

procedure. Defendants unlawfully engaged in retaliatory actions for opposing unlawful practices.

       16.     Defendant’s responsible management official and male supervisor Antonio Llona

frequently requested that plaintiff invite customers to dinner and pay for their meals and alcoholic

beverages to facilitate her sales, indicating that is what it took. Antonio Llona implied that male

employees frequently engaged in that conduct, and that plaintiff had to engage in similar conduct

as condition for her continued employment. Antonio Llona’s request for the plaintiff to socialize

with defendant’s customers in her own time and dime and invite male customers for drinks made



                                                 4
             Case 3:19-cv-01813 Document 1 Filed 08/29/19 Page 5 of 13

the female plaintiff feel very uncomfortable. Antonio Llona’s unlawful discriminatory comments

created a hostile working environment for the plaintiff and was discriminatory because of her sex.

       17.     Defendants also engaged in discriminatory unlawful workplace practices because

the plaintiff, who was a female sales employee, was required to meet a sales quota of $9,500 while

similarly situated male employees who engaged in sales were only required to meet a $4,000 sales

quota. The plaintiff was required by defendant, to work twice as hard and sell twice as much, in

order to be able to earn her sales commissions. The female plaintiff was subjected to disparate

treatment by defendants, while male employees who were similarly situated in sales, were more

favorably treated by plaintiff’s employer. Defendants’ similarly situated male employees only had

to reach a fraction of plaintiff’s sales quota in order to begin earning their sales commissions.

       18.     Defendant’s responsible management official Antonio Llona engaged in unlawful

discrimination by giving preferential treatment to similarly situated male employees who were also

under plaintiff’s protected age group. Antonio Llona authorized similarly situated male employees

under plaintiff’s protected age group to engaged in sales to customers and accounts that were

specifically assigned to the plaintiff’s position, and these under PAG male employees were given

sales that should have been given by Llona to the female plaintiff. The end result of this was to

undermine plaintiff’s efforts to reach her employer’s sales commission goal, while depriving the

female plaintiff with the same opportunity to earn her sales commissions. Defendants engaged in

violation of Title VII and the Equal Pay Act with discrimination in payment of wages and benefits.

       19.     Just prior to filing plaintiff’s EEOC Charge, defendant’s sales director also made

derogatory comments specifically addressed to the female (and over protected age group) plaintiff

stating that the plaintiff was earning too much, and that her employer had to reduce her commission

structure, retroactively. At various times, including during the 300-day period prior to filing her

EEOC Charge, defendants unilaterally modified terms and conditions of plaintiff’s employment,

to plaintiff’s detriment, constituting this adverse employment actions.



                                                  5
             Case 3:19-cv-01813 Document 1 Filed 08/29/19 Page 6 of 13

       20.     On September 25, 2018, plaintiff sent an email to her employer’s Human Talent

Alejandro Gómez (male) notifying him of her interest in pursuing advancement with the company

to a higher position. Defendant’s male Human Talent individual failed to respond, and de facto

excluded her from career advancement opportunities.

       21.     Similarly situated male employees Eric Rivera and Alejandro Guisasola were more

favorably treated by plaintiff’s employer, because they were often given sales that were within the

scope of plaintiff’s functions. These wholesales were authorized by Antonio Llona. Defendants

engaged in willful unlawful age and gender discrimination. This reduce plaintiff’s sales quota and

adversely affected her sales performance. Antonio Llona failed to treat plaintiff gender neutral and

attempted to exclude her from the workplace by treating male under PAG more favorably. Llona

gave male sales executives wholesale accounts sales that were specifically assigned to the plaintiff.

       22.     Shortly after the plaintiff filed her EEOC Charge, she requested in writing that

Human Resources temporarily place her under the supervision of another person and prevent any

further acts of discrimination by her male supervisors. Defendants Human Resources personnel

failed to take immediate action to prevent workplace retaliation and allowed Antonio Llona to

continue to supervise the plaintiff. Antonio Llona later gave the plaintiff a frivolous and baseless

memo not based on any objective measures, as retaliation for having filed a discrimination charge.

The excuse used to give a frivolous disciplinary memorandum dated June 24, 2019, to the plaintiff

was pretextual, to conceal Antonio Llona’s retaliatory animus. Defendants’ Human Resources was

aware and present during the delivery to the plaintiff, of said unlawful pretextual and unjustified

disciplinary memorandum. Defendants sought to unlawfully accelerate the process to remove her.

       23.     Defendant treated young (under PAG) employees with similar functions, including

similarly situated male employees, more favorably.

       24.     Plaintiff was treated differently because of her age and gender. She was subjected

to adverse employment action by the defendant. Defendant’s Human Resources failed to enforce

its own policies. Defendants also engaged in plaintiff’s unlawful retaliation by fabricating a memo.

                                                 6
             Case 3:19-cv-01813 Document 1 Filed 08/29/19 Page 7 of 13

       25.     At all relevant times, plaintiff was qualified for her position and had consistently

met her employer’s expectations. Shortly after plaintiff’s previous supervisor (who was a woman)

Dalila Roldán was replaced by Antonio Llona, a male supervisor, he made baseless subjective and

derogatory comments on plaintiff’s performance evaluation. A copy of said evaluation was never

given to the plaintiff, despite having asked for a copy. She was told it was held by the “legal”

department. Her evaluation was closed on the electronic system, and HR Department would

continue to add comments to her evaluations concerning meetings held with her, but not give copy.

       26.     The plaintiff suffered willful sex-based/gender discrimination in the workplace

because she was treated unfavorably by the employer, because she was a woman. She was treated

less favorably than her male counterparts who engaged in similar sales functions. Defendant broke

the law by allowing a similarly situated male employee and under PAG employees to take away

plaintiff’s accounts and customers assigned to the plaintiff. She had to work twice as hard to earn

sales commissions, had compensation structure changed and was not treated equally by defendant.

                                      Administrative Exhaustion

       27.     Plaintiff filed an EEOC Complaint charging defendant with age and gender

discrimination. The EEOC issued a Notice of Right to Sue, and the Plaintiff has filed this civil

action within 90 days of her receipt of Agency’s notice. Accordingly, plaintiff has exhausted

administrative remedies pursuant to 42 U.S.C. §2000e-5 and this Complaint is properly filed. The

Plaintiff comes before this Court to seek what is deemed to be fair and just, thru reasonable

compensation for her damages as a result of her employer’s unlawful work practices.

                                      CAUSES OF ACTIONS

       COUNT I: Gender Discrimination/Violation of Title VII of the Civil Right Act

       28.     The foregoing paragraphs are realleged and incorporated by reference herein.

       29.     Defendants’ conduct as alleged at length herein constitutes discrimination based on

gender in violation of Title VII. The stated reason for defendant’s actions were not the true reasons,

but instead were pretext to hide defendant’s discriminatory animus.

                                                  7
             Case 3:19-cv-01813 Document 1 Filed 08/29/19 Page 8 of 13

       30.     Defendant’s conduct constitutes a violation of Title VII of the Civil Rights Act of

1964, 42 U.S.C. §2000 et seq. Title VII prohibits employers from discriminating against an

employee on the basis of her gender and also prohibits retaliation against an employee who asserts

her rights under the law. Title VII also prohibits workplace disciplinary practices that may have a

disproportionate impact on a protected group of people, including females. Defendant’s conduct

violates statutory prohibition of employment retaliation. 29 USCA §215 (a) (3).

       31.     Title VII prohibits “discriminat[ion] against any individual with respect to his

compensation, terms, conditions, or privileges of employment, because of such individual’s race,

color, religion, sex, or national origin.” 42 U.S.C. § 2000e–2(a)(1). The harassing action need not

be inspired "by sexual desire" to be redressable under Title VII – the only requirement is that the

action must be because of the victim's sex. Oncale v. Sundowner Offshore Servs., Inc., 523 U.S.

75, 80 (1998); accord Pérez-Cordero, 656 F.3d at 28; O'Rourke v. City of Providence, 235 F.3d

713, 729 (1st Cir. 2001). An employer’s creation or toleration of a hostile work environment, if

sufficiently severe or pervasive, can qualify as an adverse employment action. See, Noviello v.

City of Boston, 398 F.3d 76, 88-90 (1st Cir. 2005); Quiles-Quiles v. Henderson, 439 F.3d 1, 9 (1st

Cir. 2006) (“[t]he adverse employment action requirement may be satisfied by showing the

creating of a hostile work environment or the intensification of a pre-existing hostile

environment.”). Here HR Department help intensificate a pre-existing hostile work environment.

          COUNT II: Retaliation in Violation of Title VII, 42 U.S.C. §2000e. et seq.

       32.     Plaintiff re-alleges and incorporates by reference all the preceding paragraphs and

allegations contained in the previous paragraphs as if fully set forth herein at length.

       33.     The elements of a prima facie case for retaliation under Title VII are: (1) the

plaintiff engaged in protected opposition to discrimination, (2) a reasonable employee would have

found the alleged retaliatory action to be materially adverse, and (3) there is a causal connection

between the protected activity and the alleged retaliatory action. See Khalik, 671 F.3d at 1193. In

the present case defendants allowed RMO to fabricate a baseless memorandum on June 24, 2019,

                                                  8
             Case 3:19-cv-01813 Document 1 Filed 08/29/19 Page 9 of 13

to engage in adverse employment action against the plaintiff, for having filed her EEOC Charge.

This after the plaintiff had previously notified Human Resource of the situation and had asked HR

to temporarily report to another supervisor, so that she would not report to Antonio Llona.

       34.     In this case, plaintiff engaged in protected conduct by making internal complaints

to Human Resources. See Petrarca v. Southern Union Co., No. 04-310S, 2007 WL 547690, at *12

(D.R.I. 2007) (citing 42 U.S.C. § 2000e-3(a)) ("protected conduct under Title VII's anti-retaliation

provision is not limited to filing an administrative charge of discrimination. It expressly prohibits

retaliation for 'oppos[ing] any practice made an unlawful practice' by Title VII."); see also Perez-

Cordero v. Wal-Mart Puerto Rico, Inc., 656 F.3d 19, 31 (1st Cir. 2011) (holding plaintiff's

reporting of complaints to his superiors about the harassment to which he was subjected suffices

to show his "opposition" to that harassment within the meaning of Title VII). Thus, plaintiff's

internal verbal and written complaints to HR qualify as protected conduct. Plaintiff EEOC Charge

against her male supervisor because of her gender, was a motivating factor for subsequent adverse

employment action. See University of Texas Southwestern Medical Center v. Nassar, 1133 S. Ct.

2517 (2013) and Burlington N. & Santa Fe Rwy v. White, 548 U.S. 53 (2006)

       35.     Title VII’s purpose is to protect employees from an employer’s unlawful actions.

The Court will find that prohibited retaliation is not limited to discriminatory actions affecting the

terms and conditions of employment but can also include an action that “well might have dissuaded

a reasonable worker from making or supporting a charge of discrimination.” See Burlington N. &

S. F. R. Co. v. White, 548 U.S. 52 (2006). "The relevant question is whether [the employer] was

retaliating against [the plaintiff] for filing a complaint, not whether he was motivated by gender

bias at the time." See DeCaire v. Mukasey, 530 F.3d 1, 19 (1st Cir. 2008).

       36.     Plaintiff is also entitled to a substantial award of punitive damages, as defendants

engaged in retaliatory conduct with malice or reckless indifference to her federally protected rights.

Title VII authorizes punitive damages when a plaintiff demonstrates that the defendant engaged in

intentional discrimination with malice or reckless indifference to the federally protected rights of

                                                  9
             Case 3:19-cv-01813 Document 1 Filed 08/29/19 Page 10 of 13

an aggrieved individual. See Rodriguez-Torres, 399 F. 3d at 64 (quoting 42 U.S.C. §1981a (b)

(1)). See also Kolstan v. American Dental Ass’n., 527 U.S. 526 [(1999)]

       37.     In the present case, defendants failed to sufficiently engage in a good-faith effort to

implement an effective policy to prevent plaintiff’s supervisor and RMO retaliatory actions, even

after written notice was given to defendant’s Human Resources of plaintiff’s EEOC Charge, and

plaintiff’s written request sent to Human Resources to temporarily report to another supervisor.

       38.     Defendants retaliated against the plaintiff for having filed her EEOC Charge.

             COUNT III: Violation of the Age Discrimination in Employment Act
                                (29 U.S.C.A. §621 et. seq.)

       39.     Plaintiff re-alleges and incorporates by reference all the preceding paragraphs and

allegations contained in the previous paragraphs as if fully set forth herein at length.

       40.     The Age Discrimination in Employment Act, as amended (“ADEA”), 29 U.S.C.A.

§621et. seq., makes it illegal to discriminate against qualified persons at work because of their age.

The plaintiff was over forty (40) years of age at the time of the adverse employment action.

       41.     Defendant discriminated against the plaintiff on the basis of her age.

       42.     Defendants also engaged in willful violation of the Anti-retaliation provision of the

Age Discrimination in Employment Act (ADEA). See section 623(d), see also Montes Rosario v.

GAP, Inc., Opinion and Order, Civil No. 12-1654 (PAD), Sep. 30, 2016.

       43.     Defendants are jointly and severally liable.

              COUNT IV: Violation of the Equal Pay Act of 1963 29 U.S.C. §206

       44.     Plaintiff re-alleges and incorporates by reference all the preceding paragraphs and

allegations contained in the previous paragraphs as if fully set forth herein at length.

       45.     The Equal Pay Act requires that men and women in the same workplace be given

equal pay for equal work. Their job need not be identical, but they must be substantially

equal. Job content (not job titles) determines whether jobs are substantially equal. An

employer may not reduce a woman’s wages to equalize their pay. The plaintiff has filed this


                                                 10
             Case 3:19-cv-01813 Document 1 Filed 08/29/19 Page 11 of 13

Complaint alleging violation of the Equal Pay for compensation discrimination because of her

gender, within three years of defendant’s willful and unlawful compensation practice.

       46.     Defendants discriminated against the female plaintiff with respect to compensation

because of her gender: (1) reducing compensation structure and (2) requiring increased sales

quota. While similarly situated male sales executives were treated more favorably by employer.

Defendant violated the Equal Pay Act, when it failed to pay the plaintiff equal pay for equal work.

                 COUNT V: Violation of Commonwealth of Puerto Rico Laws

       47.     Plaintiff re-alleges and incorporates by reference all the preceding paragraphs and

allegations contained in the previous paragraphs as if fully set forth herein at length.

                                      Gender Discrimination

       48.     Puerto Rico’s Act No. 100, approved on June 30, 1959, as amended, is Puerto

Rico’s Employment Anti-Discrimination Act (“Ley Contra el Discrimen en el Empleo”). It

prohibits discrimination by the employer based on an employee’s gender. 29 L.P.R.A. §146.

Specifically, it prohibits employers from taking adverse action against an employee because of her

sex, with regards to the terms and conditions of employment, refusing to keep or reincorporate

employee into a job, willful deprivation of employment and/or taking adverse actions that

negatively affect employment status. It also creates a presumption.

                                        Age Discrimination

       49.     Puerto Rico’s Act No. 100, approved on June 30, 1959, as amended, is Puerto

Rico’s Employment Anti-Discrimination Act (“Ley Contra el Discrimen en el Empleo”). It

prohibits discrimination by employer based on an employee’s age. 29 L.P.R.A. §146. Specifically,

it prohibits employers from taking adverse action against an employee because of her age, with

regards to the terms and conditions of her employment, refusing to keep or reincorporate employee

into her job, willful deprivation of employment and/or taking adverse actions that negatively affect

her employment status. It also creates a presumption against the employer. In this case, the plaintiff

belonged to a protected class of employees over 40 years of age, she was qualified for her job, was

                                                 11
              Case 3:19-cv-01813 Document 1 Filed 08/29/19 Page 12 of 13

subjected to a hostile work environment and disparate treatment with respect to the terms and

conditions of her employment, and persons outside of her protected class were treated favorably.

                                         Unlawful Retaliation

        50.      Puerto Rico’s Act No. 115, approved on December 20, 1991, is Puerto Rico’s

Employment Anti-retaliation Act (“Ley de Represalias contra empleado por ofrecer testimonio y

causa de Accion””). It prohibits employers from retaliating against an employee who reports

employer’s unlawful practices to a government agency’s investigation. Plaintiff belonged to a

protected class after initiating EEOC investigations into employer’s unlawful workplace practices.

Act No. 169 (2014) amended Act No. 115 to extend its protection to employees that participate in

internal company procedures. In this case, plaintiff filed internal complaint by notifying HR.

        51.      In this case, the plaintiff will establish that her protected activity was a but-for cause

of the alleged adverse action by the employer, shortly after she filed her EECO Charge. Her

internal complaints to HR as well as her EEOC Charge were in fact a motivating factor for

subsequent adverse employment action. See University of Texas Southwestern Medical Center v.

Nassar, 1133 S. Ct. 2517 (2013) and Burlington N. & Santa Fe Rwy v. White, 548 U.S. 53 (2006).

Further, the plaintiff could be entitled to doubling of her damages pursuant to Puerto Rico Act No.

115, 29 L.P.R.A. §194 et seq., in this it is undisputed that the plaintiff complained internally to HR

and filed an EEOC Charge. As such, plaintiff’s protected activity fits the scope of Act No. 115.

                                         PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully prays that this Honorable Court declares that

Defendants’ conduct was illegal and in violation of legal statutes herein identified, and that it grants

Plaintiff the following remedies:


        A. That this Honorable Court issues a Declaratory Judgment declaring that Defendant’s
              actions and/or omissions violate applicable law.
        B. That this Honorable Court award Plaintiff all other equitable relief.



                                                    12
            Case 3:19-cv-01813 Document 1 Filed 08/29/19 Page 13 of 13

       C. That this Honorable Court enjoins Defendants from engaging in additional
           discrimination and retaliation against the Plaintiff.
       D. That this Honorable Court award compensatory and general damages in the amount
           of $1,000,000.00 against all Defendants sued in their individual and/or representative
           capacities, for the Plaintiff, or an amount to be determined according to proof during
           the trial, as provided by laws of the United States and the Commonwealth.
       E. That this Honorable Court award exemplary and punitive damages in the amount of
           $1,000,000.00 against all Defendants sued in their individual and/or representative
           capacities, or an amount to be determined at trial, in light of Defendant’s willful,
           wanton, and malicious acts with conscious disregard and indifference to her rights.
       F. That this Honorable Court award Plaintiff her costs, expenses, and attorney’s fees.
       G. Pre-judgment interest; and as indicated above, the Plaintiff seeks compensatory
           damages, statutory damages, punitive damages, injunctive relieve and any other relief
           this Court deems equitable, just and appropriate.

                                            JURY DEMAND

   Plaintiff respectfully requests a jury trial on all issues triable to a jury.

In San Juan, Puerto Rico, on this 22nd. Day of August 2019.

                                                Respectfully submitted,

                                                /S/ Humberto Cobo-Estrella
                                                Humberto Cobo-Estrella, Esq.
                                                USDC-PR230108
                                                PO Box 366451
                                                San Juan, Puerto Rico 00936-6451
                                                Tel. (787) 529-7140
                                                Email: hcobo@hcounsel.com



                                  CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing pleading was filed electronically. Notice of this filing
will be sent to all parties for whom counsel has entered an operation of the Court’s electronic filing
system. Parties may access this filing through the Court’s system. I further certify that a copy of
the foregoing pleading will be served upon all parties for whom counsel has not yet entered an
appearance electronically.
                                                /S/ Humberto Cobo-Estrella, Esq.
                                                    Attorney for the Plaintiff

                                                   13
